Citation Nr: 0325678	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  01-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
February 1978, and from October 1978 to September 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans' Affairs (VA).  In that 
decision, the RO denied service connection for tinnitus.


REMAND

The Board undertook further development of this case pursuant 
to authority granted by 38 C.F.R.§ 19.9(a)(2) (2002).  That 
regulation was subsequently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board has obtained evidence that the 
RO has not had the opportunity to consider.

Following a September 2002 examination, the Board requested a 
clarification of the opinion rendered in that examination.  
This clarification has not yet been received.  

Therefore, the case is REMANDED to the RO for the following:

The RO should arrange for the veteran's 
claims file to be reviewed by a VA 
physician.  The physician should express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
tinnitus is causally related to noise 
exposure or other events during the 
veteran's service.  The physician should 
also express an opinion as to whether it 
is at least as likely as not that the 
veteran's tinnitus is caused or 
permanently worsened by his hearing loss.

Thereafter, the RO should review the case.  If the benefit 
sought remains denied, the RO should issue a supplemental 
statement of the case (SSOC), and return the case to the 
Board for review.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


